DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Graovac et al. US PGPUB 2011/0198936 in view of Onnerud et al. US PGPUB 2010/0121511.
Regarding claim 21, Graovac discloses a module-based energy system [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19], comprising: 
a converter-source module [fig. 9; C1a, C1b and C1c], comprising: 
a first energy source [fig. 1, each converter module C has a battery B]; 
an energy buffer coupled with the first energy source [fig. 19, capacitor 26 is an energy buffer coupled with each of the first energy sources in converter modules C]; and 
a converter coupled with the first energy source and the energy buffer [fig. 1, converter H1; par. 28], wherein the converter comprises a plurality of switches configured to select an output voltage of the module [par. 28]; and 
a control device communicatively coupled with the converter-source module, wherein the control device is configured to generate a plurality of switching signals for the plurality of switches [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110].
Graovac does not explicitly disclose the control device is a local control device.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Graovac and Ichikawa to further include the control device is a local control device for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
Regarding claim 22, Graovac discloses a module-based energy system [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19], comprising: 
a converter-source module [fig. 9; C1a, C1b and C1c], comprising: 
a first energy source [fig. 1, each converter module C has a battery B]; 
an energy buffer coupled with the first energy source [fig. 19, capacitor 26 is an energy buffer coupled with each of the first energy sources in converter modules C]; and 
a converter coupled with the first energy source and the energy buffer [fig. 1, converter H1; par. 28], wherein the converter comprises a plurality of switches configured to select an output voltage of the module [par. 28]; and 
a control device communicatively coupled with the converter-source module [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110], wherein the first energy source provides the operating power for the control device.
Graovac does not explicitly disclose the control device is a local control device.
Graovac does not explicitly disclose wherein the first energy source provides the operating power for the control device.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48] wherein the first energy source provides the operating power for the control device [fig. 3, cells 301 can be used as the power source for controller 306; par. 40]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Graovac to further include the control device is a local control device for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Graovac to further include wherein the first energy source provides the operating power for the control device for the purpose of eliminating the need for peripheral regulation circuitry, as taught by Onnerud (par. 40).
Regarding claim 23, Graovac discloses a module-based energy system [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19], comprising: 
a converter-source module [fig. 9; C1a, C1b and C1c], comprising: 
a first energy source [fig. 1, each converter module C has a battery B]; 
an energy buffer coupled with the first energy source [fig. 19, capacitor 26 is an energy buffer coupled with each of the first energy sources in converter modules C]; and 
a converter coupled with the first energy source and the energy buffer [fig. 1, converter H1; par. 28], wherein the converter comprises a plurality of switches configured to select an output voltage of the module [par. 28]; and 
a control device communicatively coupled with the converter-source module [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110].
Graovac does not explicitly disclose the control device is a local control device.
Graovac does not explicitly disclose wherein the control device is configured to detect a fault in the converter-source module and generate a fault signal.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48], wherein the control device is configured to detect a fault in the converter-source module and generate a fault signal [pars. 13, 31-32, 34 and 55-56, the control devices can detect failures and faults and transmit the information to controller 110].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Graovac to further include the control device is a local control device and wherein the control device is configured to detect a fault in the converter-source module and generate a fault signal for the purpose of enabling the independent control of battery modules and detecting failures of modules, as taught by Onnerud (pars. 13, 31-32, 34, 47 and 55-56).
Regarding claim 24, Onnerud as applied in claim 23 discloses wherein the fault signal is indicative of an actual fault or a potential fault  [pars. 13, 31-32, 34 and 55-56, the control devices can detect failures and faults including permanent faults].
Regarding claim 25, Graovac discloses wherein the converter comprises one or more sensors configured to output one or more sensed signals indicative of a temperature of the first energy source, a state of charge of the first energy source, a voltage of the first energy source, or a current  [par. 66-67, 90 & 109, the control circuit 20 obtains battery voltages, currents and temperatures from the converters as well as the output voltage of converter 28 (the output is a “controlled DC auxiliary voltage Vaux'”)].
Regarding claim 26, Graovac discloses wherein the control device is configured to generate the plurality of switching signals using pulse width modulation [figs. 7a-7b; par. 64, the controller 20 assigns duty cycle values D1_0-D5_0 based on the relative charging states of the batteries such that “the duty-cycle assigned to a particular converter stage is the lower, the lower the charging state of the charge storage unit of the converter stage is”, thus “modulation indices”; the converters are also controlled such that their sum forms a sinusoidal voltage (pars. 48, 49, 52, 54 &  58-63; fig. 6) by superimposing the reference waveforms (figs. 4 & 6), thus normalized voltage reference waveforms (the square wave forms) and modulation indices (the state of charge dependent duty cycles); pars. 48, 49, 52, 54 & 58-64].
Graovac does not explicitly disclose the control device is a local control device.
However, Onnerud as applied in claim 21 discloses the control device is a local control device.
Regarding claim 27, Graovac discloses wherein the control device is configured to modulate or scale a received reference signal and use the modulated reference signal for generation of the plurality of switching signals [figs. 7a-7b; par. 64, the controller 20 assigns duty cycle values D1_0-D5_0 based on the relative charging states of the batteries such that “the duty-cycle assigned to a particular converter stage is the lower, the lower the charging state of the charge storage unit of the converter stage is”, thus “modulation indices”; the converters are also controlled such that their sum forms a sinusoidal voltage (pars. 48, 49, 52, 54 &  58-63; fig. 6) by superimposing the reference waveforms (figs. 4 & 6), thus normalized voltage reference waveforms (the square wave forms) and modulation indices (the state of charge dependent duty cycles); pars. 48, 49, 52, 54 & 58-64].
Graovac does not explicitly disclose the control device is a local control device.
However, Onnerud as applied in claim 21 discloses the control device is a local control device.
Regarding claim 28, Graovac discloses wherein the control device is configured to use a received modulation index to modulate the received reference signal  [figs. 7a-7b; par. 64, the controller 20 assigns duty cycle values D1_0-D5_0 based on the relative charging states of the batteries such that “the duty-cycle assigned to a particular converter stage is the lower, the lower the charging state of the charge storage unit of the converter stage is”, thus “modulation indices”; the converters are also controlled such that their sum forms a sinusoidal voltage (pars. 48, 49, 52, 54 &  58-63; fig. 6) by superimposing the reference waveforms (figs. 4 & 6), thus normalized voltage reference waveforms (the square wave forms) and modulation indices (the state of charge dependent duty cycles); pars. 48, 49, 52, 54 & 58-64].
Graovac does not explicitly disclose the control device is a local control device.
However, Onnerud as applied in claim 21 discloses the control device is a local control device.
Regarding claim 29, Graovac discloses wherein the control device is configured to receive one or more signals indicative of one or more of the following operating characteristics of the converter-source module or a component thereof: temperature, state of charge, capacity, state of health, voltage, or current [par. 66-67, 90 & 109, the control circuit 20 obtains battery voltages, currents and temperatures from the converters, as well as the output voltage of converter 28 (the output is a “controlled DC auxiliary voltage Vaux'”)].
Graovac does not explicitly disclose the control device is a local control device.
However, Onnerud as applied in claim 21 discloses the control device is a local control device.
Regarding claim 30, Graovac discloses wherein the local device is configured to communicate, to a master control device, information indicative of one or more of the following operating characteristics of the converter-source module or a component thereof: temperature, state of charge, capacity, state of health, voltage, or current  [par. 66-67, 90 & 109, the control circuit 20 obtains battery voltages, currents and temperatures from the converters as well as the output voltage of converter 28 (the output is a “controlled DC auxiliary voltage Vaux'”)].
Graovac does not explicitly disclose the local device is a local control device.
However, Onnerud discloses a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Graovac and Ichikawa to further include the local device is a local control device for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
Regarding claim 31, Graovac does not explicitly disclose wherein the local control device is powered only by the first energy source.
However, Onnerud further discloses wherein the local control device is powered only by the first energy source [fig. 3, cells 301 can be used as the power source for controller 306; par. 40].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Graovac to further include wherein the local control device is powered only by the first energy source for the purpose of eliminating the need for peripheral regulation circuitry, as taught by Onnerud (par. 40).
Regarding claim 32, Graovac does not explicitly discloses wherein local control device is powered by an energy source other than the first energy source.
However, Examiner takes Official Notice that it is well known in the battery charging arts to use an external regulated voltage source, i.e. V_CC for electronic circuits in a charging system. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Graovac to further include wherein local control device is powered by an energy source other than the first energy source for the purpose of providing a regulated power source suitable to power electronics, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 33, Graovac does not explicitly disclose a master control device communicatively coupled with the local control device.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a master control device communicatively coupled with the local control device [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Graovac and Ichikawa to further include a master control device communicatively coupled with the local control device for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
Regarding claim 34, Graovac discloses a control device [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110] coupled with a plurality of converter-source modules [fig. 9; C1a, C1b and C1c; fig. 4,].
Graovac does not explicitly disclose a plurality of local control devices, wherein the master control device is communicatively coupled with each of the local control devices of the plurality of local control devices.
However, Onnerud as applied in claim 33 discloses a plurality of local control devices, wherein the master control device is communicatively coupled with each of the local control devices of the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
Regarding claim 35, Graovac discloses wherein the control device is configured to read data indicative of one or more operating characteristics of the plurality of converter-source modules  [par. 66-67, 90 & 109, the control circuit 20 obtains battery voltages, currents and temperatures from the converters, as well as the output voltage of converter 28 (the output is a “controlled DC auxiliary voltage Vaux'”)], and to determine a contribution for at least one converter-source module of the plurality of converter-source modules [pars. 56, 62 & 64, charge balancing is provided for each of the converter stages by assigning a lower duty cycle to batteries with a lower state of charge, the duty cycle determines the contribution of the particular converter-source module].
Graovac does not explicitly disclose the control device is a master control device.
However, Onnerud as applied in claim 33 discloses the control device is a master control device.
Regarding claim 36, Graovac discloses wherein the control device is configured to determine a contribution for each of the plurality of converter-source modules [pars. 56, 62 & 64, charge balancing is provided for each of the converter stages by assigning a lower duty cycle to batteries with a lower state of charge, the duty cycle determines the contribution of the particular converter-source module].
Graovac does not explicitly disclose the control device is a master control device.
However, Onnerud as applied in claim 33 discloses the control device is a master control device.
Regarding claim 37, Graovac discloses wherein the control device is configured to output a modulation or scaling index for each of the plurality of converter-source modules, wherein the modulation or scaling index is indicative of power flow contribution [figs. 7a-7b; par. 64, the controller 20 assigns duty cycle values D1_0-D5_0 based on the relative charging states of the batteries such that “the duty-cycle assigned to a particular converter stage is the lower, the lower the charging state of the charge storage unit of the converter stage is”, thus “modulation indices”; the converters are also controlled such that their sum forms a sinusoidal voltage (pars. 48, 49, 52, 54 &  58-63; fig. 6) by superimposing the reference waveforms (figs. 4 & 6), thus normalized voltage reference waveforms (the square wave forms) and modulation indices (the state of charge dependent duty cycles; thus the sinusoidal voltage which is applied to the AC/DC converter 28 of fig. 19 is controlled via PWM signal applied to the switches s1-s4].
Graovac does not explicitly disclose the control device is a master control device.
However, Onnerud as applied in claim 33 discloses the control device is a master control device.
Regarding claim 38, Graovac discloses wherein the control device is configured to output a reference signal to each of the local control devices, and wherein each of the local control devices is configured to modulate or scale the reference signal with a received modulation or scaling index, and generate switching signals based on the modulated or scaled reference signal [figs. 7a-7b; par. 64, the controller 20 assigns duty cycle values D1_0-D5_0 based on the relative charging states of the batteries such that “the duty-cycle assigned to a particular converter stage is the lower, the lower the charging state of the charge storage unit of the converter stage is”, thus “modulation indices”; the converters are also controlled such that their sum forms a sinusoidal voltage (pars. 48, 49, 52, 54 &  58-63; fig. 6) by superimposing the reference waveforms (figs. 4 & 6), thus normalized voltage reference waveforms (the square wave forms) and modulation indices (the state of charge dependent duty cycles; thus the sinusoidal voltage which is applied to the AC/DC converter 28 of fig. 19 is controlled via PWM signal applied to the switches s1-s4].
Graovac does not explicitly disclose the control device is a master control device.
However, Onnerud as applied in claim 33 discloses the control device is a master control device.
Regarding claim 39, Graovac discloses the system of claim 21, configured for operation in a mobile entity comprising a motor, wherein the system supplies power for the motor [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19].
Regarding claim 40, Graovac discloses the system of claim 21, configured for operation as a stationary energy system, wherein the stationary energy system is one of: a residential storage system; an industrial storage system; a commercial storage system; a governmental storage system; a system that converts solar power, wind, geothermal energy, fossil fuels, or nuclear reactions into electricity for storage; a data center storage system; a grid; a micro-grid; or a charging station.
However, Examiner takes Official Notice that it is well known in the modular energy system arts to use the system in a stationary application, i.e. a residential energy storage station capable of providing power for household loads. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Graovac to further include the system of claim 21 is configured for operation as a stationary energy system, wherein the stationary energy system is one of: a residential storage system for the purpose of using a plurality of old batteries in an array to provide power for household loads, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859